The opinion in the above captioned case, which appeared in the advance sheets at 147 Wn. App. 944-51, has not been published in this permanent bound volume pursuant to an order of the Court of Appeals dated November 16, 2009 withdrawing the opinion and directing that a substitute opinion be filed. See 153 Wn. App. 1004. The substitute opinion filed on November 16, 2009 was withdrawn and a substitute opinion filed pursuant to an order of the Court of Appeals dated January 4, 2010. A notation of that opinion will be published in a future Wn. App. advance sheet.